IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 138 DB 2016 (No. 81 RST 2016)
                                            :
                                            :
STACEY LYNN LARSON                          : Attorney Registration No. 207362
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 20th day of October, 2016, the Report and Recommendation of

Disciplinary Board Member dated October 11, 2016, is approved and it is ORDERED

that Stacey Lynn Larson, who has been on Inactive Status, has never been suspended

or disbarred, and has demonstrated that she has the moral qualifications, competency

and learning in law required for admission to practice in the Commonwealth, shall be

and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth.       The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.